[Cite as State v. Blagg, 2020-Ohio-934.]


                                        COURT OF APPEALS
                                       PERRY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 19-CA-13
 DUSTIN B. BLAGG

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Perry County Court of
                                                Common Pleas, Case No. 19-CR-3

 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        March 11, 2020


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 JOSEPH A. FLAUTT                               JAMES S. SWEENEY
 Perry County Prosecuting Attorney              James S. Sweeney Law, LLC
 111 North High Street                          285 South Liberty Street
 P.O. Box 569                                   Powell, Ohio 43065
 New Lexington, Ohio 43764
Perry County, Case No. 19-CA-13                                                                        2


Hoffman, P.J.
        {¶1}    Defendant-appellant Dustin Blagg appeals his convictions and sentence

entered by the Perry County Court of Common Pleas, on one count of Breaking and

Entering, one count of Receiving Stolen Property, and one count of Theft, after he entered

pleas of guilty to the charges. Plaintiff-appellee is the state of Ohio.

                                      STATEMENT OF THE CASE1

        {¶2}    On January 30, 2019, the Perry County Grand Jury indicted Appellant on

one count of Breaking and Entering, in violation of R.C. 2911.13(A), a felony of the fifth

degree; one count of Receiving Stolen Property, in violation of R.C. 2913.51(A), a felony

of the fifth degree; and one count of Theft, in violation of R.C. 2913.02(A)(1), a

misdemeanor of the first degree. Appellant was transported from the Muskingum County

Jail for arraignment on March 14, 2019, and entered pleas of not guilty to the charges.

The trial court subsequently found Appellant indigent and appointed counsel to represent

him.

        {¶3}    On July 2, 2019, Appellant appeared before the trial court, withdrew his

former pleas of not guilty, and entered pleas of guilty to the aforementioned charges. The

trial court sentenced Appellant to an aggregate term of 19 months. Thereafter, on August

16, 2019, the trial court resentenced Appellant to an aggregate term of 17 months to align

his sentence to the recommended sentence agreed upon by the parties. The trial court

ordered the sentence be served consecutively to the sentences Appellant was already

serving for felony convictions in Perry and Muskingum Counties.

        {¶4}    It is from these convictions and sentence Appellant appeals.


1A Statement of the Facts underlying Appellant’s convictions is not necessary for our disposition of this
appeal.
Perry County, Case No. 19-CA-13                                                            3


       {¶5}   Appellate counsel for Appellant has filed a Motion to Withdraw and a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), rehearing den., 388 U.S. 924,

indicating the within appeal is wholly frivolous. Counsel for Appellant has not raised any

potential assignments of error. Counsel states he “has made a thorough review of the

record and does not believe that any appealable issues exist.” Counsel adds, “As required

under Anders, Counsel is required to point out possible avenues for an appeal in a case

of this nature. Counsel does not see any potential avenues for an appeal.”

       {¶6}   In Anders, the United States Supreme Court held if, after a conscientious

examination of the record, a defendant's counsel concludes the case is wholly frivolous,

then he or she should so advise the court and request permission to withdraw. Id. at 744.

Counsel must accompany the request with a brief identifying anything in the record which

could arguably support the appeal. Id. Counsel also must: (1) furnish the client with a

copy of the brief and request to withdraw; and, (2) allow the client sufficient time to raise

any matters the client chooses. Id. Once the defendant's counsel satisfies these

requirements, the appellate court must fully examine the proceedings below to determine

if any arguably meritorious issues exist. If the appellate court also determines the appeal

is wholly frivolous, it may grant counsel's request to withdraw and dismiss the appeal

without violating constitutional requirements, or may proceed to a decision on the merits

if state law so requires. Id.

       {¶7}   Via Judgment Entry filed December 18, 2019, this Court acknowledged

Counsel had filed an Anders brief and had served the same upon Appellant. The judgment

entry advised Appellant he “may file a pro se brief in support of the appeal on or before
Perry County, Case No. 19-CA-13                                                          4


January 30, 2020.” A copy of the judgment entry was served on Appellant via Certified

U.S. Mail at Belmont Correctional Institution. Appellant has not filed a pro se brief.

       {¶8}   We find Appellant's counsel has adequately followed the procedures

required by Anders.

       {¶9}   After independently reviewing the record, we agree with Counsel's

conclusion no arguably meritorious claims exist upon which to base an appeal. Hence,

we find the appeal to be wholly frivolous under Anders, grant counsel's request to

withdraw, and affirm the judgment of the Perry County Court of Common Pleas.




By: Hoffman, P.J.
Wise, John, J. and
Baldwin, J. concur